                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

JEANNE MARIE CUNNINGHAM,
individually and as Administrator for the Estate
of Timothy A. Cunningham, deceased;

                          Plaintiff,
                                                                           8:19CV477
        vs.

NEBRASKA METHODIST HEALTH                                        ORDER TO SHOW CAUSE
SYSTEM, INC. d/b/a Methodist Health
System, THE NEBRASKA METHODIST
HOSPITAL, PHYSICIANS CLINIC, INC.
d/b/a Methodist Physicians Clinic; JOHN M.
PARK, M.D., and JOHN AND JANE DOES 1-
10, agents, servants and employees of Nebraska
Methodist Health System, Inc. and/or The
Nebraska Methodist Hospital, whose real
names are unknown;

                          Defendants.

       Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must extend the time
for service for an appropriate period.” Fed. R. Civ. P. 4(m).
       Plaintiff filed the Complaint on October 30, 2019. (Filing No. 1). More than 90 days has
elapsed since the Complaint was filed. To date, Plaintiff has not filed any return of service
indicating service on the defendants, a waiver of service has not been filed, the defendants have
not entered voluntary appearances, and Plaintiff has not requested an extension of time to complete
service. Accordingly,
       IT IS ORDERED that Plaintiff shall have until February 24, 2020, to show cause why
this case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for want of
prosecution. The failure to timely comply with this order may result in dismissal of this action
without further notice.
       Dated this 3rd day of February, 2020.
                                                       BY THE COURT:

                                                       s/Michael D. Nelson
                                                       United States Magistrate Judge
